Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 2-21 have been considered and are pending examination. Claim(s) 1 have been cancelled. Claim(s) 2-21 have been amended.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 01/19/2021 has been entered. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim(s) 16, 17 include the limitation “store the first signals in the data buffer to intercept the first portion of the first signals” and “store the first signals in the data buffer to intercept a second portion of the first signals” which is not supported by specification 

“receive a combination of signals ( e.g., using a standard memory interface), and intercept some of the signals to initiate a data transformation, and forward the other signals to one or more memory controllers within the periphery to execute standard memory access”

“The combination of signals (e.g., column address, etc.) provided by host controller 102 on system bus 110 during write command 2052 will, in part, cause near-memory compute module 1201 to either forward WR command 2141 from host controller 102 directly to DIMM 1081, or intercept and decode command 2151.”

“If near-memory compute module 1201 intercepts write command 2052, the near-memory compute module 1201 will decode command 2151”

“The combination of signals (e.g., column address, etc.) provided by host controller 102 on system bus 110 during read command 2092 will, in part, cause near-memory compute module 1201 to either forward RD command 2201 from host  controller 102 directly to DIMM 1081, or intercept and decode command 2152”

“If near-memory compute module 1201 intercepts read command 2092, near-memory compute module 1201 will decode command 2152”

“The combination of signals (e.g., column address, etc.) provided by host controller 102 on system bus 110 during read command 2093 will, in part, cause near-memory compute module 1201 to intercept and decode command 2153.”

Examiner fails to find support for any storing of signals to intercept portions of signals, as claimed.


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection

See below for updated rejection for amended language.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 2 , the limitation " decode a second command to perform an access operation in a second portion of the first signals " (in line(s) 19 ) renders the claim  indefinite. The claim language is unclear and appears to indicate that an access operation is being performed on a portion of signals. In light of the specification, it appears to examiner that access operations are performed to/from DRAM devices.  For the purposes of prior art rejection, examiner is interpreting “decode a second command to perform an access operation in a second portion of the first signals” as “decode a second command in a second portion of the first signals to perform an access operation…”. Appropriate correction/clarification is required.
Claim(s) 20 contain(s) same deficiencies as claim 2 and are rejected for the same reason.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 16, 17, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheffler (U.S. Publication Number  2012/0117317).


As per claim 2, Sheffler teaches “2. (Currently amended) A transactional memory controller device comprising: a transaction processor coupled to a first physical interface to send and receive first signals” Sheffler Figure 1A elements 110, [0014], [0017] discloses control logic circuitry (109)  coupled to a physical path interface to send and receive Address, Commands associated to requested operations  “to and from a first memory controller of a host controller over a system bus based on an instruction from a central processing unit (CPU) of the host controller,” Sheffler Figure 1A elements 102, 101, 110, [0014] discloses sending and receiving over C/A bus from a memory controller of the host based on host processor requests of host (i.e. HostReq, HostData) where a host processors (102) and associated memory controller (101) is comparable to applicant’s host controller “the transaction processor comprising a data buffer to buffer the first signals;” Sheffler Figure 2 elements 183, opreg, [0017], [0030]  discloses control logic circuitry comprising registers or buffers which latch incoming data “and a second memory controller coupled to the transaction processor” Sheffler Figure 2 elements 183, 251, [0031] discloses control logic circuitry (183) coupled to modify logic (251) “ and to a second physical interface to send and receive second signals to and from a plurality of dynamic random access memory (DRAM) devices,” Sheffler Figure 2 elements 260, 201, [0029], [0032], [0033] discloses modify logic coupled to an internal physical interface to send and receive corresponding data signals to and from a plurality of DRAMs to carry out the requested operation “wherein the transaction processor is to: decode a first command in a first portion of the first signals; initiate, in response to the first command, a set of data transformation operations on a dataset stored in at least one DRAM device of the plurality of DRAM devices based on data received from the first memory controller;” Sheffler Figure 4 duplex operations using host supplied operands, Figure 5 elements 351, 359-yes, 363-yes, 367, 369, 371, [0017], [0029], [0030], [0048], [0051] discloses control logic circuitry decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). In response to receiving a request for a duplex operation (351), for example an add-variable/read operation request, the control logic circuitry initiates a modification operation (365, 367) where the operand supplied by the host and a retrieved data value from DRAM are fed to a modify unit to perform modification operation “send results of the set of data transformation Sheffler Figure 5 element 371, [0049], [0051] discloses operation results are returned to the host requestor “wherein the set of data transformation operations are performed by the second memory controller and the transaction processor without interaction with the first memory controller;” Sheffler [0017], [0018], [0044], [0045]  discloses modification operations performed by control logic circuitry and modify logic circuitry “decode a second command to perform an access operation in a second portion of the first signals,” Sheffler Figure 6 elements 385, 390 Read Data Retrieval, [0017], [0029], [0030] decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). Further, receiving a duplex operation (385) (i.e. add-variable/read) additionally triggers a read operation (390) “wherein the access operation is a write access operation or a read access operation; and forward the second command to perform the access operation to the second memory controller,  the second memory controller to initiate execution of the access operation with the plurality of DRAM devices via the second physical interface.” Sheffler Figure 6 , [0033], [0037], [0048], [0051], [0052] discloses a read access operation triggered as part of a duplex operation where in order to perform the requested modification operation, the received operand data from host and read data retrieved from DRAM (based on the received address from host) are provided to a modify unit to perform requested modification operation

As per claim 16 , Sheffler teaches “16.  The transactional memory controller device of claim 2, wherein the transaction processor is further to: store the first signals Sheffler Figure 2 elements 183, opreg, [0017], [0021], [0030], [0037], [0040] discloses control logic circuitry comprising registers or buffers which latch incoming data “ to intercept the first portion of the first signals;” Sheffler [0017], [0029], [0030] discloses control logic circuitry decoding incoming access commands to issue internal signals in accordance to a requested operation (i.e. a duplex operation) “determine, based on the first command, a set of one or more instructions to perform the set of data transformation operations;” Sheffler [0014], [0017] discloses determining of data modification and data access operations (compound operations) based on corresponding specialized access commands via command/address path “execute the set of one or more instructions during one or more wait times after the first portion is intercepted and before the results from the set of data transformation operations are expected by the first memory controller; and determine the results from execution of the set of one or more instructions.” Sheffler [0017], [0018], [0030] discloses control logic that responds to incoming commands and addresses by initiating row and column decoding operations, sense operations, refresh operations, precharge operations, programming operations, erase operations, sampling/latching data, etc. and manages the timing of internal operations to execute modification operations that return data to a host requestor. Further, Sheffler [0043] discloses generation of operation results by modify and delay circuits such that events are internally and externally coordinated for operation results to be driven at desired and appropriate times 

Sheffler teaches “17. The transactional memory controller device of claim 16, wherein the transaction processor is further to: store the first signals in the data buffer” Sheffler Figure 2 elements 183, opreg, [0017], [0021], [0030], [0037], [0040] discloses control logic circuitry comprising registers or buffers which latch incoming data “ to intercept a second portion of the first signals,” Sheffler [0017], [0021], [0029], [0030], [0037] discloses control logic circuitry decoding incoming access commands and storing provided operands to issue modification operations in accordance to a requested operation (i.e. a duplex operation) “wherein the access operation is decoded in the second portion of the first signals;” Sheffler Figure 6 elements 385, 390 Read Data Retrieval, [0017], [0029], [0030] decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). Further, receiving a duplex operation (385) (i.e. add-variable/read) additionally triggers a read operation (390)  “forward the second portion of the first signals to the second memory controller to initiate execution of the access operation as the write access operation or the read access operation;” Sheffler Figure 6 , [0033], [0037], [0048], [0051], [0052] discloses a read access operation triggered as part of a duplex operation where in order to perform the requested modification operation, the received operand data from host and read data retrieved from DRAM (based  on the received address from host) are provided to a modify unit to perform requested modification operation “and when the second portion corresponds to the write access operation, receive write data associated with the write access operation from the first memory controller and forward the write data to the second memory controller;” Sheffler [0014], [0022], [0026], [0037], [0044], [0045]  discloses execution of compound operations that carry out modification operations as well as memory access operations. Further, modified data is written back to memory “and when the second portion corresponds to the read access operation, receive read data associated with the read access operation from the second memory controller and forward, to the first memory controller,” Sheffler [0014], [0022], [0026], [0037], [0044], [0045], [0049], [0052]  discloses execution of compound operations that carry out modification operations as well as memory access operations. Further, modified data is provided back to host “ the read data during one or more wait times after the first portion of the first signals is intercepted and before the results of the set of data transformation operations are expected by the first memory controller.” Sheffler [0017], [0018], [0030] discloses control logic that responds to incoming commands and addresses by initiating row and column decoding operations, sense operations, refresh operations, precharge operations, programming operations, erase operations, sampling/latching data, etc. and manages the timing of internal operations to execute modification operations that return data to a host requestor. Further, Sheffler [0043] discloses generation of operation results by modify and delay circuits such that events are internally and externally coordinated for operation results to be driven at desired and appropriate times.

As per claim 21, Sheffler teaches “21. (Currently amended) A transactional memory controller device comprising: a first physical interface to receive a combination of signals” Sheffler Figure 1A elements 110, [0014], [0017] discloses control logic circuitry (109) coupled to a physical path interface to send and receive Address, Commands and data associated to a plurality of requested operations “from a first memory controller of a host controller over a system bus based on an instruction from a central processing unit (CPU) of the host controller;” Sheffler Figure 1A elements 102, 101, 110, [0014] discloses sending and receiving over C/A bus from a memory controller of the host based on host processor requests of host (i.e. HostReq, HostData) where a host processors (102) and associated memory controller (101) is comparable to applicant’s host controller “a second physical interface to send or receive data to or from a plurality of dynamic random access memory (DRAM) devices;” Sheffler Figure 2 elements 260, 201, [0029], [0032], [0033] discloses modify logic coupled to an internal physical interface to send and receive corresponding data signals to and from a plurality of DRAMs to carry out the requested operation “a transaction processor coupled to the first physical interface;” Sheffler Figure 1A elements 110, [0014], [0017] discloses control logic circuitry (109)  coupled to a physical path interface to send and receive Address, Commands associated to requested operations “and a second memory controller coupled to the transaction processor” Sheffler Figure 2 elements 183, 251, [0031] discloses control logic circuitry (183) coupled to modify logic (251) “and the second physical interface, the second memory controller to execute memory access operation on at least one of the plurality of DRAM devices,” Sheffler Figure 2 elements 260, 201, [0029], [0032], [0033] discloses modify logic coupled to an internal physical interface to send and receive corresponding data signals to and from a plurality of DRAMs to carry out the requested operation “wherein the transaction processor is to: decode a first Sheffler Figure 4 duplex operations using host supplied operands, Figure 5 elements 351, 359-yes, 363-yes, 367, 369, 371, [0017], [0029], [0030], [0048], [0051] discloses control logic circuitry decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). In response to receiving a request for a duplex operation (351), for example an add-variable/read operation request, the control logic circuitry initiates a modification operation (365, 367) where the operand supplied by the host and a retrieved data value from DRAM are fed to a modify unit to perform modification operation “during one or more wait times in response to the first command;” Sheffler [0017], [0018], [0030] discloses control logic that responds to incoming commands and addresses by initiating row and column decoding operations, sense operations, refresh operations, precharge operations, programming operations, erase operations, sampling/latching data, etc. and manages the timing of internal operations to execute modification operations that return data to a host requestor “determine operation results from the set of instructions;” Further, Sheffler [0043] discloses generation of operation results by modify and delay circuits such that events are internally and externally coordinated for operation results to be driven at desired and appropriate times  “ 
decode a second portion of the combination of signals as corresponding to a second command to perform a write access operation or a read access operation;” Sheffler Figure 6 elements 385, 390 Read Data Retrieval, [0017], [0029], [0030] decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). Further, receiving a duplex operation (385) (i.e. add-variable/read) additionally triggers a read operation (390) “forward the second portion of the combination of signals to the second memory controller to initiate execution of the write access operation or the read access operation;” Sheffler Figure 6 , [0033], [0037], [0048], [0051], [0052] discloses a read access operation triggered as part of a duplex operation where in order to perform the requested modification operation, the received operand data from host and read data retrieved from DRAM (based  on the received address from host) are provided to a modify unit to perform requested modification operation “and when the second portion corresponds to the write access operation, receive write data associated with the write access operation from the first memory controller and forward the write data to the second memory controller;” Sheffler [0014], [0022], [0026], [0037], [0044], [0045]  discloses execution of compound operations that carry out modification operations as well as memory access operations. Further, modified data is written back to memory “and when the second portion corresponds to the read access operation, receive read data associated with the read access operation from the second memory controller and forward, to the first memory controller,” Sheffler [0014], [0022], [0026], [0037], [0044], [0045], [0049], [0052]  discloses execution of compound operations that carry out modification operations as well as memory access operations. Further, modified data is provided back to host “ the read data during one or more wait times after the first portion of the combination of signals is decoded and before operation results from the data transformation are expected by the first memory controller.” Sheffler [0017], [0018], [0030] discloses control logic that responds to incoming commands and addresses by initiating row and column decoding operations, sense operations, refresh operations, precharge operations, programming operations, erase operations, sampling/latching data, etc. and manages the timing of internal operations to execute modification operations that return data to a host requestor. Further, Sheffler [0043] discloses generation of operation results by modify and delay circuits such that events are internally and externally coordinated for operation results to be driven at desired and appropriate times.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffler (U.S. Publication Number  2012/0117317) in view of Smith (U.S. Patent Number 9,432,298).

Sheffler teaches all the limitations of claim 2  from which claim 3 depends.
Sheffler Does not explicitly teach “further comprising an off- load engine coupled to the transaction processor, wherein the off-load engine is to accelerate the set of data transformation operations by performing one or more data transformation operations.”
However, Smith teaches “further comprising an off- load engine coupled to the transaction processor, wherein the off-load engine is to accelerate the set of data transformation operations by performing one or more data transformation operations.” Smith col 15 ln 20-59 discloses the placing of co-processors or control arbitration, to add specific functions  (i.e. compression , encryption), close or within the memory subsystem in order to increase performance
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 4 , the combination of Sheffler and Smith teaches “4.The transactional memory controller device  of claim 3, wherein the one or more data transformation operations are at least a compress operation, a uncompress operation, an encryption operation, a decryption operation, a Galois field arithmetic operation, a hashing operation, or an indexing operation.” Smith col 15 ln 20-59 discloses the placing of co-processors or control arbitration, to add specific functions  (i.e. compression , encryption), close or within the memory subsystem in order to increase performance
The same motivation that was utilized for combining Sheffler and Smith as set forth in claim 3 is equally applicable to claim 4.

As per claim 5, Sheffler teaches all the limitations of claim 2  from which claim 5 depends.
Sheffler Does not explicitly teach “further comprising an off- load engine coupled to the transaction processor, wherein the transaction processor and the off- load engine perform the set data transformation operations as parallel background processing.”
However, Smith teaches “further comprising an off- load engine coupled to the transaction processor, wherein the transaction processor and the off- load engine perform the set data transformation operations as parallel background processing.” Smith col 143 ln 1-10, col 230 ln 44-60, col 231 ln 10-17 discloses operations can execute in parallel and independently without interfering each other or without CPU intervention
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 6, Sheffler teaches all the limitations of claim 2  from which claim 6 depends.
Sheffler Does not explicitly teach “wherein the first physical interface is a standard memory interface”
However, Smith teaches “wherein the first physical interface is a standard memory interface” Smith figure 16-1 elements 26-108, 26-110 col 408 ln 5-12, col 409 ln 19-29, col 441 ln 28-43  discloses memory bus (26-110)  interfacing CPU to memory apparatus (26-100) compatible with JEDEC DDR4 protocol
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 7, Sheffler teaches all the limitations of claim 2  from which claim 7 depends.
Sheffler Does not explicitly teach “wherein the first physical interface is a JEDEC DDR4 DRAM standard interface”
However, Smith teaches “wherein the first physical interface is a JEDEC DDR4 DRAM standard interface.” Smith figure 16-1 elements 26-108, 26-110 col 408 ln 5-12, col 409 ln 19-29, col 441 ln 28-43  discloses memory bus (26-110)  interfacing CPU to memory apparatus (26-100) compatible with JEDEC DDR4 protocol
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules  (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 8, Sheffler teaches all the limitations of claim 2  from which claim 8 depends.
Additionally, Sheffler teaches “wherein the transaction processor comprises a set of data buffers to send and receive the first signals to and from the  first memory controller” Sheffler Figure 2 elements 183, opreg, [0017], [0030]  discloses control logic circuitry comprising registers or buffers which latch incoming data from a memory controller of the host  “and send and receive the second signals to and from the plurality of DRAM devices,” Sheffler Figure 2 elements 260, 201, [0029], [0032], [0033] discloses modify logic coupled to an internal physical interface to send and receive corresponding data signals to and from a plurality of DRAMs to carry out the requested operation
Sheffler Does not explicitly teach “wherein the set of data buffers allow the plurality of DRAM devices to emulate a type of Dual In-Line Memory Module (DIMM)” “ 
However, Smith teaches “wherein the set of data buffers allow the plurality of DRAM devices to emulate a type of Dual In-Line Memory Module (DIMM)” “ selected from an un-buffered DIMM type (UDIMM), a load- reduction DIMM type (LRDIMM), and a registered DIMM type (RDIMM).” Smith col 11 ln 37-44, col 29 ln 48-54,  col 167 ln 49-64, col 256 ln 44-67 discloses use of buffers and stacked memories to emulate different types of DIMMs including RDIMM
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 9, Sheffler teaches all the limitations of claim 2  from which claim 9 depends.
Sheffler Does not explicitly teach “wherein the transaction processor is to communicate with the  first memory controller using the first physical interface so as to appear as a physical memory to the  first memory controller.”
However, Smith teaches “wherein the transaction processor is to communicate with the  first memory controller using the first physical interface so as to appear as a physical memory to the  first memory controller.” Smith col 11 ln 37-44, col 29 ln 48-54,  col 167 ln 49-64, col 256 ln 44-67 discloses use of buffers and stacked memories to emulate different types of DIMMs including RDIMM  
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 10, Sheffler teaches all the limitations of claim 2  from which claim 10 depends.
Sheffler Does not explicitly teach “further comprising an integrated circuit package periphery, wherein the transaction processor and the second memory controller reside within the integrated circuit package periphery”
However, Smith teaches “further comprising an integrated circuit package periphery, wherein the transaction processor and the second memory controller reside within the integrated circuit package periphery.” Smith col 9 ln 48-65, col 13 ln 1-6 discloses memory controllers and plurality of cores or processors integrated and packaged in a discrete chip
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 11 , the combination of Sheffler and Smith teaches “11. The transactional memory controller device of claim 10, wherein the transaction processor Smith col 141 ln 14-30 discloses data layer in memory  “ control plane memory;” Smith col 48 ln 23-27 discloses control plane in memory “ and data buffers coupled to the first physical interface.” Sheffler Figure 2 elements 183, opreg, [0017], [0030]  discloses control logic circuitry comprising registers or buffers which latch incoming data from a memory controller of the host
The same motivation that was utilized for combining Sheffler and Smith as set forth in claim 10 is equally applicable to claim 11.

As per claim 12 , the combination of Sheffler and Smith teaches “12. The transactional memory controller device of claim 11, further comprising: a plurality of processor cores; a plurality of off-load engines; a third memory controller;” Sheffler [0014], [0015], [0030] discloses use of multiple atomic devices and parallel logic  “and a non-volatile memory controller, wherein the plurality of processor cores, the plurality of off-load engines, the third memory controller, and the non-volatile memory controller reside within the integrated circuit package periphery.”  Smith col 13 ln 1-26, col 26 ln 61-64, col 42 ln 1-6, col 62 ln 9-21,  col 442 ln 59-65 discloses memory packaged with other logic/devices
The same motivation that was utilized for combining Sheffler and Smith as set forth in claim 11 is equally applicable to claim 12.

As per claim 13, Sheffler teaches all the limitations of claim 2  from which claim 13 depends.
Sheffler Does not explicitly teach “further comprising an integrated circuit package periphery, wherein the transaction processor, the second memory controller, and the plurality of DRAM devices reside within the integrated circuit package periphery.”
However, Smith teaches “further comprising an integrated circuit package periphery, wherein the transaction processor, the second memory controller, and the plurality of DRAM devices reside within the integrated circuit package periphery.”  Smith col 13 ln 1-26, col 26 ln 61-64, col 42 ln 1-6, col 62 ln 9-21,  col 442 ln 59-65 discloses logic chip including multiple memory controllers and plurality of cores or processors integrated and packaged in a discrete chip
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

Sheffler and Smith teaches “14.  The transactional memory controller device of claim 13, wherein the transaction processor comprises: data plane memory;” Smith col 141 ln 14-30 discloses data layer in memory “ control plane memory;” Smith col 48 ln 23-27 discloses control plane in memory “ and data buffers coupled to the first physical interface.” Sheffler Figure 2 elements 183, opreg, [0017], [0030], [0040] discloses control logic circuitry comprising registers or buffers which latch incoming data
 The same motivation that was utilized for combining Sheffler and Smith as set forth in claim 13 is equally applicable to claim 14.

As per claim 15 , the combination of Sheffler and Smith teaches “15. The transactional memory controller device of claim 14, further comprising: a plurality of processor cores; a plurality of off-load engines; a third memory controller;” Sheffler [0014], [0015], [0030] discloses use of multiple atomic devices and parallel logic “a non-volatile memory controller, and a non-volatile memory device coupled to the non-volatile memory controller, wherein the plurality of processor cores, the plurality of off-load engines, the third memory controller, the non-volatile memory controller, and the non-volatile memory device reside within the integrated circuit package periphery.” Smith col 13 ln 1-26, col 26 ln 61-64, col 42 ln 1-6, col 62 ln 9-21,  col 442 ln 59-65 discloses logic chip including multiple memory controllers and plurality of cores or processors integrated and packaged in a discrete chip
The same motivation that was utilized for combining Sheffler and Smith as set forth in claim 14 is equally applicable to claim 15.

 As per claim 18, Sheffler teaches all the limitations of claim 2  from which claim 18 depends.
Sheffler Does not explicitly teach “wherein the second physical interface is a standard memory interface”
However, Smith teaches “wherein the second physical interface is a standard memory interface.” Smith figure 16-1 elements 26-108, 26-110 col 408 ln 5-12, col 409 ln 19-29, col 441 ln 28-43  discloses memory bus (26-110)  interfacing CPU to memory apparatus (26-100) compatible with JEDEC DDR4 protocol. Additionally, a layered protocol allows any stacked memory or any TX/RX datapath in the memory system to use or to covert to any of the supported protocols such as JEDEC DDR4.
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.

As per claim 19, Sheffler teaches all the limitations of claim 2  from which claim 19 depends.
Sheffler Does not explicitly teach “wherein the second physical interface is a JEDEC DDR4 DRAM standard interface ”
However, Smith teaches “wherein the second physical interface is a JEDEC DDR4 DRAM standard interface. Smith figure 16-1 elements 26-108, 26-110 col 408 ln 5-12, col 409 ln 19-29, col 441 ln 28-43  discloses memory bus (26-110)  interfacing CPU to memory apparatus (26-100) compatible with JEDEC DDR4 protocol. Additionally, a layered protocol allows any stacked memory or any TX/RX datapath in the memory system to use or to covert to any of the supported protocols such as JEDEC DDR4.
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.


As per claim 20, Sheffler teaches “a plurality of dynamic random access memory (DRAM) devices;”  Sheffler [0016], [0015], [0029] discloses arrays of storage cells populated by plurality of DRAMs where any number of memory devices can be coupled to host via common cmd/add path “a transaction processor coupled to a first physical interface to send and receive first signals” Sheffler Figure 1A elements 110, [0014], [0017] discloses control logic circuitry (109)  coupled to a physical path interface to send and receive Address, Commands associated to requested operations “ to and from a first memory controller of a host controller over a system bus based on an instruction from a central processing unit (CPU) of the host controller,” Sheffler Figure 1A elements 102, 101, 110, [0014] discloses sending and receiving over C/A bus from a memory controller of the host based on host processor requests of host (i.e. HostReq, HostData) where a host processors (102) and associated memory controller (101) is comparable to applicant’s host controller “the transaction processor comprising a data buffer to buffer the first signals;” Sheffler Figure 2 elements 183, opreg, [0017], [0030]  discloses control logic circuitry comprising registers or buffers which latch incoming data “and a second memory controller coupled to the transaction processor” Sheffler Figure 2 elements 183, 251, [0031] discloses control logic circuitry (183) coupled to modify logic (251) “and to Sheffler Figure 2 elements 260, 201, [0029], [0032], [0033] discloses modify logic coupled to an internal physical interface to send and receive corresponding data signals to and from a plurality of DRAMs to carry out the requested operation “wherein the transaction processor is to: decode a first command in a first portion of the first signals; initiate, in response to the first command, a set of data transformation operations on a dataset stored in at least one DRAM device of the plurality of DRAM devices based on data received from the first memory controller;” Sheffler Figure 4 duplex operations using host supplied operands, Figure 5 elements 351, 359-yes, 363-yes, 367, 369, 371, [0017], [0029], [0030], [0048], [0051] discloses control logic circuitry decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). In response to receiving a request for a duplex operation (351), for example an add-variable/read operation request, the control logic circuitry initiates a modification operation (365, 367) where the operand supplied by the host and a retrieved data value from DRAM are fed to a modify unit to perform modification operation “send results of the set of data transformation operations to the first memory controller via the first physical interface,” Sheffler Figure 5 element 371, [0049], [0051] discloses operation results are returned to the host requestor “wherein the set of data transformation operations are performed by the second memory controller and the transaction processor without interaction with the first memory controller;” Sheffler [0017], [0018], [0044], [0045] discloses modification operations performed by control logic circuitry and modify logic circuitry “decode Sheffler Figure 6 elements 385, 390 Read Data Retrieval, [0017], [0029], [0030] decoding incoming access commands to issue internal signals in accordance to the requested operation (i.e. a duplex operation). Further, receiving a duplex operation (385) (i.e. add-variable/read) additionally triggers a read operation (390) “wherein the access operation is a write access operation or a read access operation; and forward the second command to perform the access operation to the second memory controller, the second memory controller to initiate execution of the access operation with the plurality of DRAM devices via the second physical interface.” Sheffler Figure 6, [0033], [0037], [0048], [0051], [0052] discloses a read access operation triggered as part of a duplex operation where in order to perform the requested modification operation, the received operand data from host and read data retrieved from DRAM (based  on the received address from host) are provided to a modify unit to perform requested modification operation 
Sheffler does not explicitly teach “A compute dual in-line memory module” 
However, Smith teaches “A compute dual in-line memory module” Smith figure 3, col 161 ln 10-25, col 25 ln 16-40 discloses DIMMs comprised of stacked memory DRAMs
Sheffler and Smith are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Smith, that using memory modules with stacked memories and integrated logic chips improves performance by reducing  (Smith col 8 ln 56-58, col 15 ln 54-59, col 26 ln 16-64, col 44 ln 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s use memory modules with stacked memories and integrated logic chips in the system of Sheffler to improve performance by reducing parasitic properties of interconnect thus allowing increased number of connections and increased access performance.
















Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        02/23/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132